 



EXHIBIT 10.16

CONTINUING EMPLOYMENT AND SEPARATION AGREEMENT

     This Continuing Employment and Separation Agreement (“Agreement”) between
Offshore Logistics, Inc., a Delaware corporation (the “Company”), and Hans J.
Albert (the “Employee”) is dated as of October 1, 2002 (the “Agreement Date”)
and shall be effective as of the Agreement Date subject to the limitations set
forth in Article VI hereof.

W I T N E S S E T H:

     WHEREAS, Employee currently is employed by the Company as Executive Vice
President;

     WHEREAS, the Company desires to retain the services of Employee pursuant to
the terms of this Agreement, subject to Employee’s acceptance of the conditions
stated herein;

     NOW THEREFORE, in consideration of the premises and of the mutual covenants
and agreements set forth herein, the parties hereto agree as follows:

ARTICLE I.
EMPLOYMENT CAPACITY AND TERM

     1.     CAPACITY AND DUTIES OF EMPLOYEE. The Employee shall continue to be
employed by the Company to render services on behalf of the Company as Special
Assistant to the President. As Special Assistant to the President, the Employee
shall perform such duties, consistent with the Employee’s job title, as may be
prescribed from time to time by the Board of Directors of the Company (the
“Board”) and/or the Company’s President.

     2.     EMPLOYMENT TERM. The term of this Agreement (the “Employment Term”)
shall commence on the Agreement Date and shall continue through the third
anniversary of the Agreement Date or such earlier date on which Employee’s
status as an employee is terminated pursuant to Article III of this Agreement
(the earlier of which is the “Termination Date”). It is the understanding of the
parties that Employee’s employment relationship with the Company will terminate
upon the expiration of the Employment Term unless earlier terminated under the
terms hereof. It is expressly understood and agreed by Employee that he will
have no right to or expectation of continued employment in any capacity upon
expiration of the Employment Term.

     3.          DEVOTION TO RESPONSIBILITIES. During the Employment Term, the
Employee shall devote that portion of his business time reasonably requested by
the President to the business of the Company and shall use his reasonable best
efforts to perform faithfully and efficiently his duties under this Agreement.

ARTICLE II.
COMPENSATION AND BENEFITS

     During the Employment Term, the Company shall provide the Employee with the
compensation and benefits described below:

 



--------------------------------------------------------------------------------



 



     1.          SALARY. An annual salary (“Base Salary”) of $104,000 for each
calendar year during the Employment Term payable monthly.

     2.          ADDITIONAL PAYMENTS AND BENEFITS; TERMINATION OF CERTAIN
BENEFITS.

          (a)     The Company shall provide the Employee with the following
additional payments, fringe benefits and perquisites:

               (1)     Participation in the Company’s Health Care Plan through
the Termination Date;

               (2)     Participation in the Company’s 401(k) Savings Plan
through the Termination Date;

               (3)     Participation in the Company’s Long Term Disability Plan
through the Termination Date;

               (4)     Participation in the Company’s Life Insurance Plan
through the Termination Date;

               (5)     To the extent available, office space and secretarial
services through the Termination Date, which may be provided on a shared basis
with other employees.

It is understood and agreed that the annual Base Salary of $104,000 shall be the
compensation amount used in calculating the benefits due under all of the
foregoing enumerated plans.

          (b)     During the Employment Term and thereafter, the Employee will
not be entitled to any of the following:

               (1)     Employee shall no longer participate in the 1994 Long
Term Management Incentive Plan, or any successor or additional annual incentive
plan;

               (2)     Employee shall not be entitled to additional grants of
stock options or other stock awards under the Company’s stock incentive plans;

               (3)     The Change of Control Agreement dated August 1, 1997
between the Company and Employee (the “Change of Control Agreement”) shall
terminate as described in Article VI, Section 4;

               (4)     The use of the Company aircraft, except for business
functions where specific prior approval for use of the aircraft has been
obtained;

               (5)     Reimbursement for social or business club or association
dues.

     3.          EXPENSES. The Employee shall be reimbursed for reasonable
out-of-pocket expenses incurred from time to time on behalf of the Company or
any subsidiary in the performance of his duties under this Agreement, upon the
presentation of such supporting

2



--------------------------------------------------------------------------------



 



invoices, documents and forms as the Company reasonably requests. However,
Employee should obtain prior approval for any particular expense which is
expected to exceed $1,000 in the aggregate.

     4.     OPTIONS. The Employee’s options as of the date hereof to purchase
Company stock (the “Options”), which Options are listed on Exhibit A hereto,
shall remain exercisable through the Termination Date.

     5.     VEHICLE. As soon as practicable after the execution of this
Agreement, the Company shall transfer ownership of the vehicle bearing serial
identification number IFMRU17L4XLBS7388 to the Employee.

ARTICLE III.
TERMINATION OF EMPLOYMENT

     1.     DEATH OR RESIGNATION. The Employee’s status as an employee will
terminate immediately and automatically upon either the Employee’s death or
voluntary resignation prior to the third anniversary of this Agreement.

     2.     CAUSE. The Company may terminate the Employee’s status as an
employee for Cause. As used herein, termination by the Company of the Employee’s
status as an employee for “Cause” shall mean termination as a result of (a) the
Employee’s breach of this Agreement, or (b) the willful engaging by the Employee
in gross misconduct injurious to the Company, which in either case is not
remedied within 10 days after the Company provides written notice to the
Employee of such breach or willful misconduct.

     3.     NOTICE OF TERMINATION. Any termination by the Company for Cause
shall be communicated by Notice of Termination to the Employee given in
accordance with Article VII, Section 2 of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (a) indicates
the specific termination provision in this Agreement relied upon (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provisions so indicated and (c) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such notice).

The failure by the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Cause shall not negate the effect
of the notice nor waive any right of the Employee or the Company, respectively,
hereunder, or preclude the Company from asserting such fact or circumstance in
enforcing the Company’s rights hereunder.

     4.     DATE OF TERMINATION. “Date of Termination” means (a) if Employee’s
employment is terminated by reason of his death, the date of the death of
Employee, and (b) if Employee’s employment is terminated by the Company for
Cause, the date of delivery of the Notice of Termination or any later date
specified therein, (which date shall not be more than 30 days after the giving
of such notice) as the case may be.

3



--------------------------------------------------------------------------------



 



ARTICLE IV.
OBLIGATIONS UPON TERMINATION

     1.     DEATH. If the Employee’s status as an employee is terminated by
reason of the Employee’s death during the Employment Term, this Agreement shall
terminate upon death without further obligations to the Employee’s estate, heirs
or other legal representatives under this Agreement. However, if Employee’s
death occurs prior to the first anniversary of the Agreement Date, Employee’s
designated beneficiary may exercise the Options through the first anniversary of
the Agreement Date. The Employee’s beneficiary must provide evidence
satisfactory to the Company to establish the beneficiary’s entitlement to the
Options.

     2.     CAUSE. If the Employee’s status as an employee is terminated by the
Company for Cause during the Employment Term, this Agreement shall terminate
without further obligation to the Employee other than for obligations imposed by
law and obligations imposed pursuant to any employee benefit plan maintained by
the Company or its subsidiaries.

ARTICLE V.
NONDISCLOSURE, NONCOMPETITION AND PROPRIETARY RIGHTS

     1.     CERTAIN DEFINITIONS. For purposes of this Agreement, the following
terms shall have the following meanings:

          (a)     “Confidential Information” means any information, knowledge or
data of any nature and in any form (including information that is electronically
transmitted or stored on any form of magnetic or electronic storage media)
relating to the past, current or prospective business or operations of the
Company and its subsidiaries, that at the time or times concerned is not
generally known to persons engaged in businesses similar to those conducted or
contemplated by the Company and its subsidiaries (other than information known
by such persons through a violation of an obligation of confidentiality to the
Company), whether produced by the Company and its subsidiaries or any of their
consultants, agents or independent contractors or by Employee, and whether or
not marked confidential, including without limitation information relating to
the Company’s or its subsidiaries’ services, business plans, business
acquisitions, processes, research and development methods or techniques,
training methods and other operational methods or techniques, quality assurance
procedures or standards, operating procedures, files, plans, specifications,
proposals, drawings, charts, graphs, support data, trade secrets, supplier
lists, supplier information, purchasing methods or practices, distribution and
selling activities, consultants’ reports, marketing and engineering or other
technical studies, maintenance records, employment or personnel data, marketing
data, strategies or techniques, financial reports, budgets, projections, cost
analyses, price lists, formulae and analyses, employee lists, customer records,
customer lists, customer source lists, proprietary computer software, and
internal notes and memoranda relating to any of the foregoing.

          (b)     “Business” means the business of providing helicopter services
for the offshore oil and gas industry.

     2.     NONDISCLOSURE OF CONFIDENTIAL INFORMATION. During the Employment
Term, Employee shall hold in a fiduciary capacity for the benefit of the Company

4



--------------------------------------------------------------------------------



 



all Confidential Information which shall have been obtained by Employee during
Employee’s employment (whether prior to or after the Agreement Date) and shall
use such Confidential Information solely within the scope of his employment with
and for the exclusive benefit of the Company. For a period of five years after
the expiration of the Employment Term, Employee agrees (a) not to communicate,
divulge or make available to any person or entity (other than the Company) any
such Confidential Information, except upon the prior written authorization of
the Company or as may be required by law or legal process, and (b) to deliver
promptly to the Company any Confidential Information in his possession,
including any duplicates thereof and any notes or other records Employee has
prepared with respect thereto. In the event that the provisions of any
applicable law or the order of any court would require Employee to disclose or
otherwise make available any Confidential Information, Employee shall give the
Company prompt prior written notice of such required disclosure and an
opportunity to contest the requirement of such disclosure or apply for a
protective order with respect to such Confidential Information by appropriate
proceedings.

     3.     LIMITED COVENANT NOT TO COMPETE. During the Employment Term and for
a period of two years commencing on the Termination Date (the “Restricted
Period”), Employee agrees that within any parish of the State of Louisiana (as
set forth in Exhibit B), or any other jurisdiction (whether within or outside
the United States), in which the Company or any of its subsidiaries or joint
ventures carries on the Business, so long as the Company or any of its
subsidiaries or joint ventures carries on a like line of business therein
(collectively, the “Subject Areas”), Employee will restrict his activities
within the Subject Areas during the Restricted Period as follows:

          (a)     Employee will not, directly or indirectly, for himself or
others, own, manage, operate, control, be employed in an executive, managerial
or supervisory capacity by, or otherwise engage or participate in or allow his
skill, knowledge, experience or reputation to be used in connection with, the
ownership, management, operation or control of, any company or other business
enterprise engaged in the Business within any of the Subject Areas; provided,
however, that nothing contained herein shall prohibit Employee from making
passive investments as long as Employee does not beneficially own more than 2%
of the equity interests of a business enterprise engaged in the Business within
any of the Subject Areas. For purposes of this paragraph, “beneficially own”
shall have the same meaning ascribed to that term in Rule 13d-3 under the
Securities Exchange Act of 1934.

          (b)     Employee will not call upon any customer of the Company or its
subsidiaries for the purpose of soliciting, diverting or enticing away the
business of such person or entity, or otherwise disrupting any previously
established relationship existing between such person or entity and the Company
or its subsidiaries;

          (c)     Employee will not solicit, induce, influence or attempt to
influence any supplier, lessor, licensor, potential acquiree or any other person
who has a business relationship with the Company or its subsidiaries, or who is
engaged in discussions or negotiations to enter into a business relationship
with the Company or its subsidiaries, to discontinue or reduce the extent of
such relationship with the Company or its subsidiaries; and

5



--------------------------------------------------------------------------------



 



          (d)     Employee will not make contact with any of the employees of
the Company or its subsidiaries with whom he had contact during the course of
his employment with the Company for the purpose of soliciting such employee for
hire, whether as an employee or independent contractor, or otherwise disrupting
such employee’s relationship with the Company or its subsidiaries.

          (e)     Employee will not hire, on behalf of himself or any company
engaged in the Business, any employee of the Company or its subsidiaries as an
employee or independent contractor, whether or not such engagement is solicited
by Employee.

Employee agrees that he will from time to time upon the Company’s request
promptly execute any supplement, amendment, restatement or other modification of
Exhibit B as may be necessary or appropriate to correctly reflect the
jurisdictions which, at the time of such modification, should be covered by
Exhibit B and this Article V Section 3. Furthermore, Employee agrees that all
references to Exhibit B in this Agreement shall be deemed to refer to Exhibit B
as so supplemented, amended, restated or otherwise modified from time to time.

     4.     PROPRIETARY RIGHTS. The Employee agrees to and hereby does assign to
the Company all his right, title and interest in and to all inventions, business
plans, work models or procedures, whether or not patentable, which are made or
conceived solely or jointly by him:

          (a)     At any time during the term of his employment by the Company,
or

          (b)     With the use of time or materials of the Company.

     The Employee agrees to communicate to the Company or its representatives
all facts known to him concerning such matters, to sign all necessary
instruments, make all necessary oaths and generally, at the Company’s expense,
to do everything reasonably practicable (without expense to the Employee) to aid
the Company in obtaining and enforcing proper legal protection for all such
matters in all countries and in vesting title to such matters in the Company. At
the Company’s request (during or after the term of this Agreement) and expense,
the Employee will promptly execute a specific assignment of title to the
Company, and perform any other acts reasonably necessary to implement the
foregoing assignment.

     5.     INJUNCTIVE RELIEF; OTHER REMEDIES. Employee acknowledges that a
breach by Employee of Section 2, 3 or 4 of this Article V would cause immediate
and irreparable harm to the Company for which an adequate monetary remedy does
not exist; hence, Employee agrees that, in the event of a breach or threatened
breach by Employee of the provisions of Section 2, 3 or 4 of this Article V
during or after the Employment Term, the Company shall be entitled to injunctive
relief restraining Employee from such violation without the necessity of proof
of actual damage or the posting of any bond, except as required by non-waivable,
applicable law. Nothing herein, however, shall be construed as prohibiting the
Company from pursuing any other remedy at law or in equity to which the Company
may be entitled under applicable law in the event of a breach or threatened
breach of this Agreement by Employee, including without limitation the recovery
of damages and/or costs and expenses, such as reasonable attorneys’ fees,
incurred by the Company as a result of any such breach. In addition to the
exercise of the foregoing remedies, the Company shall have the right upon the
occurrence of

6



--------------------------------------------------------------------------------



 



any such breach to cancel any unpaid salary, bonus, commissions or
reimbursements otherwise outstanding at the end of the Employment Term. In
particular, Employee acknowledges that the payments provided hereunder are
conditioned upon Employee fulfilling any noncompetition and nondisclosure
agreements contained in this Article V. In the event Employee shall at any time
materially breach any noncompetition or nondisclosure agreements contained in
this Article V, the Company may suspend or eliminate payments under or pursuant
to this Agreement during the period of such breach. Employee acknowledges that
any such suspension or elimination of payments would be an exercise of the
Company’s right to suspend or terminate its performance hereunder upon
Employee’s breach of this Agreement; such suspension or elimination of payments
would not constitute, and should not be characterized as, the imposition of
liquidated damages.

     6.     REQUESTS FOR WAIVER IN CASES OF UNDUE HARDSHIP. In the event that
Employee should find any of the limitations of Article V, Section 3 (including
without limitation the geographic restrictions of Exhibit B ) to impose a severe
hardship on Employee’s ability to secure other employment, Employee may make a
request to the Company for a waiver of the designated limitations before
accepting employment that otherwise would be a breach of Employee’s promises and
obligations under this Agreement. Such request must be in writing and clearly
set forth the name and address of the organization with that employment is
sought and the location, position and duties that Employee will be performing.
The Company will consider the request and, in its sole discretion, decide
whether and on what conditions to grant such waiver.

     7.     GOVERNING LAW OF THIS ARTICLE V; CONSENT TO JURISDICTION. Any
dispute regarding the reasonableness of the covenants and agreements set forth
in this Article V, or the territorial scope or duration thereof, or the remedies
available to the Company upon any breach of such covenants and agreements, shall
be governed by and interpreted in accordance with the laws of the State of the
United States in which the alleged prohibited competing activity or disclosure
occurs, and, with respect to each such dispute, the Company and Employee each
hereby irrevocably consent to the jurisdiction of the state and federal courts
sitting in the relevant State for resolution of such dispute or in the case of
prohibited competing activity or disclosure occurring outside of the United
States, the Company and the Employee each irrevocably consent to the
jurisdiction of the federal courts sitting in Delaware for resolution of such
dispute, and the Company and Employee agree to be irrevocably bound by any
judgment rendered thereby in connection with such dispute, and further agree
that service of process may be made upon him or it in any legal proceeding
relating to this Article V and/or Exhibit B by any means allowed under the laws
of such jurisdiction. Each party irrevocably waives any objection he or it may
have as to the venue of any such suit, action or proceeding brought in such a
court or that such a court is an inconvenient forum.

     8.     EMPLOYEE’S UNDERSTANDING OF THIS ARTICLE. Employee acknowledges that
the geographic scope and duration of the covenants contained in Article V
Section 3 are the result of arm’s-length bargaining and are fair and reasonable
in light of (i) the importance of the functions performed by Employee, (ii) the
nature and wide geographic scope of the operations of the Company and its
subsidiaries, (iii) Employee’s level of control over and contact with the
business and operations of the Company and its subsidiaries in all jurisdictions
where same are conducted and (iv) the fact that all facets of the Business are
conducted by the Company and its subsidiaries throughout the geographic area
where competition is restricted by

7



--------------------------------------------------------------------------------



 



this Agreement. It is the desire and intent of the parties that the provisions
of this Agreement be enforced to the fullest extent permitted under applicable
law, whether now or hereafter in effect and, therefore, to the extent permitted
by applicable law, the parties hereto waive any provision of applicable law that
would render any provision of this Article V invalid or unenforceable.

ARTICLE VI.
WAIVERS; RIGHT OF REVOCATION; CHANGE OF CONTROL

     1.     WAIVER AND RELEASE BY EMPLOYEE. In consideration of the Company’s
agreement to enter into and to provide the terms of this Agreement, Employee
hereby and forever, irrevocably and unconditionally, waives and releases any and
all rights, claims and causes of action against the Company of whatever kind or
nature, known or unknown, asserted or unasserted, that may have arisen prior to
or that may exist as of the date of Employee’s execution and acceptance of this
Agreement or that may arise in connection with the expiration of the Employment
Term and the termination of Employee’s employment pursuant to the terms of this
Agreement. It is expressly understood and agreed that the claims covered by
Employee’s release include, but are not limited to, any and all claims or rights
arising or that could be asserted under the Employee Retirement Income Security
Act, 29 U.S.C. (S) 1001 et seq.; Title VII of the Civil Rights Act of 1964, 42
U.S.C. (S) 2000e et seq.; the Age Discrimination in Employment Act, 29 U.S.C.
(S) 621 et seq.; the Americans with Disabilities Act, 42 U.S.C. (S) 12101 et
seq.; the Louisiana Employment Discrimination Law, La. R.S. 23:331 et seq.; the
Louisiana penalty wage statute, La. R.S. (S) 631 and 632; or any other federal,
state, or local statute, law, rule or regulation concerning employment
discrimination or otherwise concerning the employment relationship. In addition,
it is understood and agreed that, by this Agreement, Employee waives any claims
he may have against the Company based on any other theory of liability,
statutory or non-statutory, in contract or in tort, including, but not limited
to, claims for wrongful or constructive discharge, breach of any express or
implied employment contract or agreement, breach of any covenant of good faith
and fair dealing, fraud, defamation, or any personal or emotional injury. It is
further understood and agreed that the parties covered by Employee’s release
include the Company’s present and former shareholders, officers, directors,
employees, agents, insurers, assigns, predecessors, and successors, and that any
reference to the Company in this Agreement is understood to include all of the
foregoing persons or entities.

     2.     REVIEW AND CONSULTATION; INFORMATION PROVIDED TO EMPLOYEE. It is
understood and agreed that Employee has entered into and executed this Agreement
voluntarily and that such execution by Employee is not based upon any
representations or promises of any kind made by the Company or any of its
representatives except as expressly recited in this Agreement. Employee further
acknowledges that he has read and fully understands each paragraph of this
Agreement, that he was advised in writing by the Company to consult with an
attorney prior to executing this Agreement, and that he has availed himself of
legal or other counsel to the full extent that he desires. Employee also
acknowledges that he was advised in writing by the Company that he could take up
to forty-five (45) days within which to consider and sign this Agreement and
that he has considered this Agreement to the full extent that he desires.
Employee further acknowledges that, prior to or upon the commencement of the
forty-five day period, he was provided with the following information in
writing:

8



--------------------------------------------------------------------------------



 



          (a)     the names of all employees who were offered and eligible to
participate in this continuing employment and separation program;

          (b)     the eligibility factors for participation in this program;

          (c)     the time limits applicable to this program;

          (d)     the job titles and ages of all individuals eligible for and
selected to participate in this program; and

          (e)     the ages of all persons in the same job classification who are
not eligible for participation in this program.

Finally, Employee agrees and acknowledges that the consideration provided under
this Agreement is in addition to any other payments, benefits or other things of
value to which he is entitled and that he would not be entitled to any of the
consideration provided under this Agreement in the absence of his execution and
acceptance of this Agreement.

     3.     RIGHT OF REVOCATION.  Employee shall have seven (7) days following
his execution of this Agreement within which to exercise a right of revocation,
and this Agreement will not be enforceable or effective, and no payments shall
be made hereunder, until the expiration of such seven-day period. Any such
revocation of this Agreement must be communicated in writing and delivered in
person or by fax to the Company as specified in Article VII, Section 2 not later
than the close of business on the seventh (7th) day following Employee’s
execution of this Agreement. Otherwise, such revocation shall be of no force or
effect.

     4.     TERMINATION OF CHANGE OF CONTROL AGREEMENT.  In consideration of the
Company’s agreement to enter into and provide the terms of this Agreement,
concurrently with the execution hereof, Employee shall execute and deliver to
the Company a termination of the Change of Control Agreement, substantially in
the form attached hereto as Exhibit C.

ARTICLE VII.
MISCELLANEOUS

     1.     BINDING EFFECT.

          (a)     This Agreement shall be binding upon and inure to the benefit
of the Company and any of its successors or assigns.

          (b)     This Agreement is personal to the Employee and shall not be
assignable by the Employee without the consent of the Company (there being no
obligation to give such consent) other than such rights or benefits as are
transferred by will or the laws of descent and distribution.

          (c)     The Company shall require any successor to or assignee of
(whether direct or indirect, by purchase, merger, consolidation or otherwise)
all or substantially all of the assets

9



--------------------------------------------------------------------------------



 



or businesses of the Company (i) to assume unconditionally and expressly this
Agreement and (ii) to agree to perform all of the obligations under this
Agreement in the same manner and to the same extent as would have been required
of the Company had no assignment or succession occurred, such assumption to be
set forth in a writing reasonably satisfactory to the Employee. In the event of
any such assignment or succession, the term “Company” as used in this Agreement
shall refer also to such successor or assign.

     2.     NOTICES.  All notices hereunder must be in writing and shall be
deemed to have given upon receipt of delivery by: (a) hand (against a receipt
therefore), (b) certified or registered mail, postage prepaid, return receipt
requested, (c) a nationally recognized overnight courier service (against a
receipt therefore) or (d) telecopy transmission with confirmation of receipt.
All such notices must be addressed as follows:

     If to the Company, to:

      Offshore Logistics, Inc.
224 Rue De Jean
Lafayette, Louisiana 70508
Attention: President


     If to the Employee, to:

      Hans J. Albert
7041 Main Highway
St. Martinville, Louisiana 70582

or such other address as to which any party hereto may have notified the other
in writing.

     3.     GOVERNING LAW.  This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Louisiana
without regard to principles of conflict of laws, except as expressly provided
in Article V Section 7 above with respect to the resolution of disputes arising
under, or the Company’s enforcement of, Article V of this Agreement.

     4.     WITHHOLDING.  The Employee agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.

     5.     SEVERABILITY.  If any term or provision of this Agreement (including
without limitation those contained in Exhibit B), or the application thereof to
any person or circumstance, shall at any time or to any extent be invalid,
illegal or unenforceable in any respect as written, Employee and the Company
intend for any court construing this Agreement to modify or limit such provision
temporally, spatially or otherwise so as to render it valid and enforceable to
the fullest extent allowed by law. Any such provision that is not susceptible of
such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, shall not be affected thereby and

10



--------------------------------------------------------------------------------



 



each term and provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

     6.     WAIVER OF BREACH. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof.

     7.     REMEDIES NOT EXCLUSIVE. No remedy specified herein shall be deemed
to be such party’s exclusive remedy, and accordingly, in addition to all of the
rights and remedies provided for in this Agreement, the parties shall have all
other rights and remedies provided to them by applicable law, rule or
regulation.

     8.     COMPANY’S RESERVATION OF RIGHTS. Employee acknowledges and
understands that the Employee serves at the pleasure of the Board and that the
Company has the right at any time to terminate Employee’s status as an employee
of the Company, or to change or diminish his status during the Employment Term,
subject to the rights of the Employee to claim the benefits conferred by this
Agreement.

     9.     JURY TRIAL WAIVER. THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING TO WHICH THEY ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT.

     10.   SURVIVAL. The rights and obligations of the Company and Employee
contained in Article V of this Agreement shall survive the termination of the
Agreement. Following the Date of Termination, each party shall have the right to
enforce all rights, and shall be bound by all obligations, of such party that
are continuing rights and obligations under this Agreement.

     11.   COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

     IN WITNESS WHEREOF, the Company and the Employee have caused this Agreement
to be executed as of the Agreement Date.

                                  OFFSHORE LOGISTICS, INC.                      
Date of Execution:   October 1, 2002   By:       /s/ George M. Small        

--------------------------------------------------------------------------------

                    George M. Small
President                                   EMPLOYEE:                       Date
of Execution:   October 1, 2002   By:       /s/ Hans J. Albert        

--------------------------------------------------------------------------------

                    Hans J. Albert

11



--------------------------------------------------------------------------------



 



EXHIBIT A

Employee’s Options



1.   17,500 options granted September 29, 1997, exercise price $19.00   2.  
15,000 options granted May 16, 2000, exercise price $12.40   3.   20,000 options
granted June 1, 2001, exercise price $21.34   4.   9,000 options granted
September 23, 2002, exercise price $18.00

 



--------------------------------------------------------------------------------



 



EXHIBIT B

Louisiana Parishes Subject to Restrictive Covenant



1.   Lafayette   2.   Vermillion   3.   Cameron   4.   Iberia   5.   St. Mary  
6.   Plaquemines   7.   Terrebone   8.   Lafourche   9.   St. Bernard   10.  
Orleans   11.   Calcasieu   12.   Jefferson

 



--------------------------------------------------------------------------------



 



EXHIBIT C

Termination of Change of Control Agreement

     This Termination of Change of Control Agreement is effective as of October
1, 2002 between Offshore Logistics, Inc., a Delaware corporation (the “Company”)
and Hans J. Albert (the “Employee”).

1.          The Company and the Employee are parties to that certain Continuing
Employment and Separation Agreement dated effective as of October 1, 2002 (the
“Separation Agreement”).

2.          The Employee and the Company are parties to that certain Change of
Control Agreement dated August 1, 1997 (the “Change of Control Agreement”).

3.          Pursuant to Separation Agreement Article VI, Section 4, the Company
and Employee hereby mutually agree to terminate the Change of Control Agreement
and all obligations contained therein.

              Offshore Logistics, Inc.                 /s/ George M. Small    

--------------------------------------------------------------------------------

      George M. Small, Chief Executive Officer                 EMPLOYEE        
        /s/ Hans J. Albert    

--------------------------------------------------------------------------------

      Hans J. Albert

 